Title: From George Washington to William Stephens Smith, 3 March 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir
                            Head Quarters Newburgh March 3d 1783.
                        
                        I have been favored with your several Letters of the 23d 24th 25th and 27th of Febry.
                        It gives me great satisfaction to inform you, that I fully approve of your conduct in the late attempt to
                            negociate the business of your Department with the Enemy.
                        I am of opinion that giving a Letter of Service to Lts Sutherland & Campbell would be merely eluding
                            the intention of Congress, who by prohibiting the farther liberation of Prisoners, hope to produce a reasonable Settlement
                            of our Accounts which hitherto has been attempted in vain—And as to the obligation Genl Greene is said to be under to the
                            British for giving a Letter of Service to Major Hyrne, the Gentlemen concerned forget to mention that this debt was rather
                            overpaid by a similar indulgence to Lt Colonel Hamilton.
                        I am greatly surprised that Mr Skinner did not effect the liquidation of Accounts directed in my Letter of
                            the 4th of July last; and I have now to desire you will, whenever you can make it convenient, proceed to the
                            accomplishment of that business, reporting the same, together with any Rects you may have received, and all other
                            pecuniary matters to the Superintendt of Finance, whose directions you will receive thereon—This I think is also the best
                            mode of conducting the business respecting the debts incurred by Officers Prisoners in Canada—as there is I believe but
                            one Officer included in the list you transmitted (viz. Ensn Garret) now in service; and the greater part of them having
                            never been in the pay of the Continent will have no monies to receive from the Pay Mastr General.
                        I have written to Hoaksley on the subject of his memorial, which with the other Letters for New York I
                            request you will forward by Flag; and also receive such money as Sir Guy Carleton may order to be sent out for General
                            Chattelus, and which you will please to have transmitted to the Chevr de la Luzerne. I am Dear Sir &c.
                    